Citation Nr: 1231441	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  07-20 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for chronic musculoskeletal chest pain, as a manifestation of an undiagnosed illness, prior to June 1, 2005.

2.  Entitlement to a disability rating in excess of 20 percent for chronic musculoskeletal chest pain, as a manifestation of an undiagnosed illness, from June 1, 2005.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1975 to February 1976, and from December 1990 to July 1991, to include service in the Southwest Asia theater of operations.

Procedural History

The initial rating claims come to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, which granted service connection for chronic musculoskeletal chest pain, as a manifestation of an undiagnosed illness, and assigned a noncompensable disability rating, effective November 13, 2000.  The Veteran submitted a notice of disagreement (NOD) with this assignment in June 2005.  

A subsequent rating decision was issued by the VA Regional Office (RO) in Montgomery, Alabama, in September 2006, increased the disability rating for the chronic musculoskeletal chest pain to 20 percent disabling, retroactively effective from June 1, 2005, the date of the Veteran's NOD.  The Board observes that, as the separate and increased evaluations granted during the appeal period do not represent the maximum rating available for the Veteran's chronic musculoskeletal chest pain, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the appeal relating to the chronic musculoskeletal chest pain has been recharacterized on the title page.

The issue of entitlement to service connection for sleep apnea comes to the Board on appeal from a January 2011 rating decision of the RO in Montgomery, Alabama, which denied entitlement to service connection for sleep apnea.  The Veteran submitted a NOD with this decision in April 2011, and timely perfected his appeal in May 2011.

In August 2011, the Veteran was afforded his requested Board videoconference hearing before the undersigned Acting Veterans Law Judge, on the sleep apnea issue.  A copy of the hearing transcript has been associated with the claims file.  

The Board notes that in July 2007, the Veteran also requested a Board hearing with respect to his increased rating claim.  In an August 2012 statement, the Veteran indicated that he did not desire an additional Board hearing.  

The RO certified these appeals to the Board in August 2009 and June 2011.  Subsequently, additional lay and medical evidence was added to the record.  With respect to this new evidence, the Veteran waived his right to have the RO initially consider this evidence in statements dated in June 2012 and August 2012.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

Employability

The Board notes that the title page has been amended to include the issue of whether a TDIU rating is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Throughout the appeal period, the Veteran has stated that he is unable to maintain employment due to his service-connected chronic musculoskeletal chest pain.  Therefore, the record raises a claim for TDIU and the claim has been added to the appeal accordingly.

The issue of entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the left acromioclavicular joint has been raised by the record, (see Veteran's Statement, October 21, 2010) but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since 2007.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case unless it was essential for a full and fair adjudication of his claims.

Treatment Records

The May 2011 Statement of the Case (SOC), addressing the sleep apnea claim, refers to electronic VA treatment records in the Evidence Section.  Specifically, the SOC describes electronic treatment records for the Veteran dated from October 1993 to January 2011 for the Central Alabama Veterans Health Care System and records dated from August 2009 to March 2010 for the Birmingham VA Medical Center (VAMC).  The Birmingham VAMC records are not currently contained in the claims file.  Additionally, the most recent treatment records contained in the claims file from the Central Alabama Veterans Health Care System are dated in April 2008, with a few records dated later that were submitted by the Veteran.  These VA records are also not associated with the Veteran's Virtual VA claims file.  Therefore, upon remand, the AMC must obtain and associate these records with the Veteran's claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Increased Rating Claim

VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  Review of the Veteran's record reveals that he was last afforded a VA examination to determine the current severity of his chronic musculoskeletal chest pain in July 2008.  The Veteran has submitted numerous statements since that time indicating that his chest pain has increased significantly in severity.  As such, the Board finds that a new VA examination is warranted prior to the adjudication of the Veteran's claim.

TDIU

As noted above, the evidence associated with the Veteran's claim of entitlement to a higher initial disability rating for chronic musculoskeletal chest pain has raised the issue of entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  Since the assignment of a higher evaluation for chest pain could impact the Veteran's claim for individual unemployability now on appeal, the two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11, (1998).  As such, the AMC should provide the Veteran with notice of VA's duties to notify and assist him with respect to his TDIU claim.  After all other development for the remaining claims has been performed, the AMC should adjudicate the issue of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notice letter informing him of VA's duties to notify and assist him with respect to the issue of entitlement to TDIU.  A copy of this letter should be memorialized in the claims file.

2.  Request all available treatment records dated from August 2009 to March 2010 from the Birmingham VAMC.  Any response received in association with this request should be memorialized in the Veteran's claims file.

3.  Request all available treatment records dated since April 2008 from the Central Alabama Veterans Health Care System.  Any response received in association with this request should be memorialized in the Veteran's claims file.

4.  Thereafter, the Veteran should be scheduled for a VA examination with an appropriate expert to determine the current level of severity of his service-connected chronic musculoskeletal chest pain.  The claims file must be made available to and reviewed by the VA examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

5.  The Veteran should then be scheduled for an appropriate VA compensation examination to determine the effect of his service-connected disabilities (posttraumatic stress disorder, degenerative joint disease of the left acromioclavicular joint, and chronic musculoskeletal chest pain) on his employability.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  Any tests deemed necessary should be performed.  A clear rationale for all opinions rendered would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

The examiner should identify all symptoms attributable to the service-connected disabilities.  Thereafter, the examiner should state how each disability with its associated symptoms impacts the Veteran's ability to obtain and maintain a substantially gainful occupation, including sedentary and manual labor employment.

Based on examination findings and other evidence contained in the claims file, the examiner is asked to comment on whether it is "at least as likely as not" that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities.  In making this determination, the examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to obtain or maintain substantially gainful employment in light of the severity of his service-connected disabilities (standing alone).


As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The phrase "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

Please note that if the Veteran is found to have some degree of unemployability due to nonservice-connected disabilities, please nevertheless include a clear explanation of the current degree (if none, please explain) of unemployability attributable only to the Veteran's service-connected disabilities.

6.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  See Stegall v. Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  Once the above actions have been completed, the AMC should readjudicate the Veteran's claims.  If the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

